DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 08/23/2019. 
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“… a closed operating system comprising instructions within the memory to sandbox userspace applications; and a sandboxed userspace application …”, however, it is not clear (1) what “… to sandbox userspace applications” means sending instructions to sandboxed …); (2) “a sandboxed userspace application” has any relationship with “sandbox userspace applications” or not (e.g., one/part of the sandbox userspace applications, etc.), note – for examining purpose, they are assumed as NOT related;
“… instructions to provide a user interface and user application code … from the user interface and user application code”, however, it is not clear whether “user application code” included in two different locations are the same or not;
“… to provide security or privacy services to the sandboxed userspace application with minimal direct interaction from the user interface …”, however, how to measure/define whether “minimal” or not (e.g., it is a comparison term, or one, tens or hundreds, etc.).
Claims 2-11 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 2 recites “… the agentless security library comprises a single point of entry for the sandboxed userspace application …”, however, it is not clear whether the agentless security library comprises only one point, where the execution begins”. 
Claim 3 recites “… the single point of entry comprises a single procedure invocation of the agentless security library”, however, it is not clear whether “the single procedure invocation” is “the single action” or not (e.g., the agentless security library processes only one action).
Claim 4 recites “… the single point of entry comprises a compile-time inclusion of a header file …”, however, it is not clear how the execution starting point (e.g., the point of entry) comprises a compile-time (e.g., they are different types of information).
Claim 10 recites “… library comprises instrumentation to intercept communication within the sandboxed userspace application …”, it is not clear whether these is communication inside the sandboxed userspace application or not.

Claim 12 recites:
“… media having stored … instructions to provide an agentless security SDK for inclusion with a sandboxed application …”, however, it is not clear whether the stored instructions are executed to move/send/develop the agentless security SDK to be with the sanded application or not (or omitting necessary steps/components which causes the limitation unclear);
“… the agentless security library comprising a single point of entry for the sandboxed application …”, however, it is not clear whether the agentless security library comprises only one point, where the execution begins”.
Claims 13-18 depend from the claim 12, and are analyzed and rejected accordingly.

Claim 16 recites “… the agentless security SDK comprises a best practices engine to enforce best security practices …”, however, it is not clear how to define it is “the best security practices” or not (e.g., 100% secure).  

Claim 19 recites:
“A method of developing a secured application … invoking, at build time, an agentless security software development kit (SDK) for inclusion with the secured application …”, however, it is not clear (1) whether “build time” is the time of building a secured application or the time of building an agentless security SDK; (2) whether “inclusion” means the agentless security SDK is included in the secured application or included in a memory along with the secured application (or omitting necessary steps/components which causes the limitation unclear); (3) it is not clear how to develop the secured application because there is not any step to develop, improve or change the secured application (or omitting necessary steps/components which cause the limitation unclear);
“…invoking … for inclusion with … the invocation comprises minimal direct interaction between the agentless security SDK and the secured application”, however, it is not clear (1) whether the minimal direct interaction is for inclusion or not (e.g., not related processes for an action/invoke); (2) how to measure to define whether “minimal” or not (e.g., one, tens or hundreds, etc.).
Claim 20 recites:
“… invoking (for inclusion with the secured application – see claim 19) the agentless security SDK comprises invoking a utility that replaces common communication procedures …”, however, it is not clear whether replacing process is for inclusion with the secured application or not;
“… replace common communication procedures with communication procedures that are hooked by the agentless security SDK”, however, it is not common communication procedures or uncommon communication procedures; (2) what kind of procedure is hooked by the agentless security SDK (or omitting necessary steps/components which causes the limitation unclear).

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(b) rejections stated above, the current limitations are in a condition of lack of clarity and/or capability for a prior-art examination. However, a potential concept of the application can be found in:
US 2019/0138712 A1 by Margiolas (e.g., a portable core library within a sandboxed or isolated execution environment authenticates the request from the application via interaction filter and validate information from the updated version of the core library for the request, etc.); 
US 2014/0181896 A1 by Yablokov et al. (e.g., a library of handler functions, executed in a sandbox, that control access of applications to protected resources by the applications, etc.); 
US 2018/0181451 A1 by Saxena et al. (e.g., executing a user-level virtualization, which creates a sandbox, includes a set of rules and performing user-level hooking of events generated by the executing application according to the rules, etc.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.